DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the species of stroke and antisense oligonucleotide in the reply filed on January 22, 2021 is acknowledged.
Claims 11-12 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Claims 9, 10, and 13-17 read upon the elected species and are examined upon their merits.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. This application is the national stage entry of PCT/US2018/046456 filed August 13, 2018, which claims the benefit of US Provisional application No. 62/544,994 filed on August 14, 2017.  The claims are given an earliest effectively filed date of August 14, 2017.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on February 14 and September 17, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 16 and 17 depend from claims 14 and 15, which themselves depend from claims 9 which requires “administering one or more antagonist of Let-7i or a composition [thereof]”.  Claims 16 and 17 recite said antagonist of Let-7i or composition thereof “and/or” said progesterone (claim 16) or BDNF(claim 17). The alternative “or” progesterone/BDNF negates the requirement in the parent claim for one or more antagonist.  Thus, the meets and bounds are indefinite.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 9, 10 and 13-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In making a determination of whether the application complies with the written description requirement of 35 U.S.C. 112, first paragraph, it is necessary to understand what Applicant has possession of and what Applicant is claiming. Claim 9 recites “one or more antagonist of Let-7i”.  Claims 10 and 13-17 are dependent from Claim 9, do not further limit the antagonist(s) and are therefore included in the rejection.  The claims do not require that the “antagonist(s)” possess any particular structure or other distinguishing feature.  
In order to provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  In the instant case, the only factor present in the claim is a recitation of requisite activity (antagonist action on Let-7i).  There is not even identification of any particular portion of a structure that must be conserved for activity.  The specification states the antagonist(s) can be “an antisense oligonucleotide, siRNA, shRNA, or interfering RNA that down- regulates Let-7i activity or function” yet the claims in the 
  The specification also fails to provide a representative number of species for the recited genus claimed. The specification states: “Inhibitory oligonucleotides and vectors for delivering inhibitory oligonucleotides  for Let-7i are commercially available from vendors such as Vigene Biosciences, Inc. (Rockville, MD 20850 USA), OriGene Technologies, Inc. (Rockville, MD 20850 USA), and Santa Cruz Biotechnology, Inc. (Dallas, TX 75220 USA)” (last lines of page 6). As stated above, however, the claims are not limited to oligonucleotides.  
The specification describes one Let-7i inhibitor (Figures 6 and 7) and a let-7i antagomir (Figure 12), the structures of which are undefined.  The specification fails to provide adequate description for the entire genus of antagonist molecules encompassed by the claims.  Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, or representative number of species, the specification does not provide adequate written description of the claimed genus.


s 9, 10 and 13-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treatment of ischemic brain injury (stroke) comprising administration of P4 and Let-7i antagomir (specification pg. 29, lines 1-6), does not reasonably provide enablement for treatment of any other neurological disease/disorder comprising any other antagonist of Let-7i.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
The factors to be considered in determining whether a disclosure would require undue experimentation include:
A) The breadth of the claims; 
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
 In re Wands, 8 USPQ2d, 1400 (CAFC 1988) and MPEP 2164.01.
	With respect to claim breadth, the standard under 35 U.S.C. §112, first paragraph, entails the determination of what the claims recite and what the claims mean as a whole. In addition, when analyzing the scope of enablement, the claims are analyzed with respect to the teachings of the specification and are to be “given their broadest reasonable interpretation consistent with the Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005); and In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000).  Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550- 51 (CCPA 1969). 
As such, the broadest reasonable interpretation of the claimed method is that it provides treatment for any neurological disease or disorder comprising administering one or more of any number of antagonists of Let-7i. The array of neurological diseases/disorders is vast; encompassing any genetically inherited disease or neuroanatomical disorder, while the specification exemplifies only ischemic stroke.  A skilled artisan would not know how to use the method with a reasonable expectation of success commensurate in scope with the claims, based solely on what is disclosed. 
	The specification teaches combined treatment of progesterone (P4) and let-7i inhibition reduces ischemic injury and enhances functional recovery. Specifically, administration of P4 with and without let-7i antagomir was tested in an animal model that is predictive of treatment after ischemic injury.  Infact size (Fig. 12B) was significantly reduced with combined treatment (P4+anti-let-7i) relative to P4 treatment alone.  The specification concludes that “let-7i inhibition enhances P4’s neuroprotective effects” (pg. 29 last sentence of first paragraph).
What is enabled by the working examples is narrow in comparison to the breadth of the claims: Only ischemic stroke is enabled comprising the combined therapy specified only in claim 14.  While BDNF has shown to be useful for treatment of stroke within the literature, there are 
The standard of an enabling disclosure is not the ability to make and test if the invention works but one of the ability to make and use with a reasonable expectation of success.  A patent is granted for a completed invention, not the general suggestion of an idea and how that idea might be developed into the claimed invention.  In the decision of Genentech, Inc, v. Novo Nordisk, 42 USPQ 2d 1001, (CAFC 1997), the court held that:
"[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable" and that  "[t]ossing out the mere germ of an idea does not constitute enabling disclosure".  The court further stated that "when there is no disclosure of any specific starting material or of any of the conditions under which a process is to be carried out, undue experimentation is required; there is a failure to meet the enablement  requirements that cannot be rectified by asserting that all the disclosure related to the process is within the skill of the art", "[i]t is the specification, not the knowledge of one skilled in the art, that must supply the novel aspects of an invention in order to constitute adequate enablement".

The instant specification is not enabling because one cannot follow the guidance presented therein, or within the art at the time of filing, and practice the claimed method – commensurate in scope with the breadth of the claims - without first making a substantial inventive contribution. Given that the nature of the invention is in vivo treatment of any neurological disease or disorder comprising administering any Let-7i antagonist, a person having ordinary skill in the art would have to perform multiple further in vivo experiments (comprising different Let-7i antagonists), in animal models that are predictive of treatment in a representative number of other neurological diseases/disorders, in order to demonstrate use of the method with a reasonable success. The amount of experimentation required for enabling guidance, goes beyond what is considered ‘routine’ within the art, and constitutes undue further experimentation in order to use the method with a reasonable expectation of success. Therefore, Claims 9, 10 and 
Conclusion
	No claim is allowed.
	
	


	
	


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY NEE MACFARLANE whose telephone number is (571)270-3057.  The examiner can normally be reached on M-F 8-5 & most Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/STACEY N MACFARLANE/Examiner, Art Unit 1649